Title: To Thomas Jefferson from Charles Willson Peale, 12 January 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


            
              Dear Sir
              Museum Jany. 12th. 1802
            
            The laborious, tho’ pleasing task of mounting the Mammoth Skeleton being done, gives me leisure to attend to other Interests of the Museum.
            The constant accumulation of articles not only of this but also of other Countries—increasing my imbarrisments to know how to dispose them for exhibition and public utility—these difficulties I expect will be greatly encreased after my Sons have visited Europe, and made the exchanges of subjects of Natural history contemplated.
            Things huddled togather as I am now obliged to put them, loose much of their beauty and usefulness, they cannot be seen to advantage for study.
            I have long contemplated that by industry such a variety of interresting subjects of Nature might be collected in one view as would enlighten the minds of my country-men, and, demonstrate the importance of diffusing a knowledge of the wonderful and various beauties of Nature, more powerful to humanize the mind, promote harmony, and aid virtue, than any other School yet immagened. That in the end these labours would be crowned in a National Establishment of my Museum. Here I must observe, and it ought never to be forgotten, that the Collection which now constitutes my Museum, is but a part of an Establishment, which in becoming national, should embrace the exhibition of every article, by which knowledge, in all its branches, can possibly be communicated.
            Mr. Latrobe has made a design for a Building extending from 5th. to 6th. Street, the south side of the State-house Garden, which I mean to offer for the consideration of the Legeslature of this State, now in session, (the substance of which I enclose you) expecting that some grant will be made to erect such a Repository to preserve this Museum.
            Before making my application, I wish to know your sentiments on this subject, whither the United States would give an encouragement, and make provision for the establishment of this Museum in the City of Washington.
            The income by visitations to a museum there, would be far short of what may be had in any of our larger Cities, for many years to come—yet if some funds were provided to make up such deficiences—the donations which would naturely flow in, would amply repay the expence. I need not attempt a detail of the benefits of a well organized Museum—or how it might be conducted to inhance its value to the Public, your knowledge of the subject is superior to any thing I can suggest, I can only say, for the preservation of Animal subjects, the mode I practice, I have good reasons for beleiving is much superior to those in general use in Europe.
            I should not have chosen the time of the Session of Congress to entrude on your precious moments, but that it is of consequence that my application to the state Legislature, should not be delayed—I hope my apology will be accepted.
            The Mammoth Skeleton is admired by numbers—and many encomiums are bestowed on my labours of puting it togather.
            I long for the favor of your Visit, which will be highly gratifying to your Obliged Friend
            
              C W Peale
            
          